Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, Robert J. Hanophy, a Justice of the Supreme Court, Queens County, to determine the petitioner’s motion to vacate a judgment of conviction under Queens County Indictment No. 6160/94, in the criminal action captioned The People of the State of New York v Steven Thomas.
Upon the petition and papers filed in support of the proceeding and the papers filed in opposition thereto, it is
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter *649of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Mangano, P. J., Copertino, Joy and Altman, JJ., concur.